Title: To John Adams from William Plumer, 17 August 1813
From: Plumer, William
To: Adams, John



My dear Sir,
Epping (NH) August 17. 1813

A few days since I received your obliging letter of the 25th of July with “Clark’s Sketches of the Naval history of the United States”; for which be pleased to accept my grateful acknowledgment. The letters from Prince & Clark & the prospectus are herewith inclosed.
I have read the sketches with attention, & think they contain much useful information.
In the compilation of my history of the United States, I have made but little progress--the second chapter is not compleated. The last year my official duties, with other avocations, engrossed my whole time. This summer I have had more leisure, & that I have devoted, not to writing the history, but to making a volume of references to State & other papers in chronological order. This preparatory work, which I have deemed necessary, is laborious, but will I think eventually prove useful to me. The references extend only to the books of my own library, beginning prior to the discovery of America, these I have brought up to the year 1790, & already contain more than six thousand articles. This book of References embraces every subject to which our subject history ought to extend. The most difficult task relates to the Gazettes; of these I have bound about forty large volumes, commencing with the year 1774. Though I do not consider newspapers as good authority, yet they contain many important State papers, letters, essays & facts, not to be obtained from any other sourse—they shew the spirit, feelings & manners of the people—& I think no man can write a full and correct history of the United States without a knowledge of them. When I shall have compleated my references, & a general index to them, if I can then command leisure I will review those articles which relate to our naval history, & if I find any of importance omitted by Clark I will communicate them to him or Prince or perhaps both.
With you I fully agree that the Naval establishment is of vast importance to this country. Our commercial rights can never obtain permanent security without a competent naval force to protect them. I regret that on the Lakes it is not more numerous & formidable! Tis all important we should have the entire command of those waters. But against a Navy that prejudice that has too long insensibly but fatally influenced a portion of our people & rulers, has rendered them grosly inattentive to this highly interesting subject. And I still fear we are yet doomed to suffer further losses on those waters before the necessary measures are taken to secure our command of them.
It is a long time since I have received a letter from your son at St Petersburg; but I rejoice to hear he was well in April. The Russian mediation must before this have given him considerable trouble & anxiety. Have you reason to expect it will produce peace to our country? Have we done enough, by our navy & army, to command the respect of our enemies? But perhaps the great events that are passing in the north of Europe, will determine in the British Councils the question whether the United States shall remain in war or return to a state of peace. I presume the present, like the former coalitions against France, will be dissolved—& that the late armistice has perhaps before this, terminated in peace between some of the belligerents. If Britain should not be included in the compromise, she must be very much embarrassed & perplexed. Indeed in every point of view, I consider the great changes that are taking place in Europe highly interesting to us—& that they may produce more important effects upon our beloved country than we either hope or fear.
Excuse my prolixity—tis a fault I am too often guilty of when I write you—but beleive me to be with much respect & esteem, / Sir / Your most obedient / humble servant

William Plumer